Citation Nr: 1147264	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, to include as secondary to the Veteran's service-connected right knee and hip disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by which the RO denied entitlement to the benefit sought herein.  The Board notes the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied by rating decision dated in March 2006.  The Veteran failed to appeal that denial within a year, and the decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2011) (discussing the procedures and time limitations for appealing adverse RO determinations to the Board and the finality of decisions that are not timely appealed).  Therefore, the Board will not include PTSD in its evaluation of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

In a March 2010 decision, the Board denied entitlement to service connection for a psychiatric disorder to include anxiety and depression and to as secondary to the Veteran's service-connected right knee and hip disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2011, the Court vacated the Board's March 2010 decision and remanded the issue herein to the Board for further development and readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Generally, service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In this instance, the service treatment records reflect no treatment or diagnoses of a psychiatric nature.  Medical records dated after service reflect a long history of psychiatric treatment and hospitalizations.  The question that must be answered at this juncture is whether any form of chronic psychosis manifested in the first year post service.  

During the first post-service year, the Veteran apparently complained of anxiety and sought psychiatric treatment for sleep disturbances.  He was taking trazodone, an antidepressant.  In July 2002, just after the conclusion of the presumptive one-year period, the Veteran was hospitalized for psychiatric treatment.  On discharge, in pertinent part, he was diagnosed with methamphetamine-induced psychosis, resolved.  In his August 2007 substantive appeal, the Veteran asserted that during the first post-service year he suffered from nightmares and "visions."

A medical opinion is necessary in order to determine whether psychiatric symptoms present during the presumptive period (i.e., the first post-service year) were attributable to the Veteran's methamphetamine-induced psychosis or to his current chronic non-drug induced psychiatric disorders and, in particular, schizoaffective disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In addition to the foregoing, VA clinical records dated from April 22, 2009 to the present should be added to the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the record all VA clinical records dated from April 22, 2009 to the present.

2.  Schedule a VA psychiatric examination for an opinion regarding whether psychiatric symptoms present during the first post-service year were attributable to the Veteran's methamphetamine-induced psychosis or to his current chronic non-drug induced psychiatric disorders and specifically, schizoaffective disorder.  In addition, the examiner must determine whether it is at least as likely as not (50 percent or greater likelihood) that a chronic acquired psychiatric disorder manifested in the first year post service.  A thorough history must be elicited from the Veteran with particular attention paid to symptoms present during the first post-service year.  

The examiner is asked to review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested records review was conducted.  A rationale for all opinions and conclusions must be provided.

3.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and the examination is adequate, the claim should be readjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


